DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to PCT No. US2018/040985 filed July 6, 2018 and to U.S. Provisional Application No. 62/529,528 filed July 7, 2017. 

Status of Claims
This Office Action is responsive to the preliminary amendment filed on January 7, 2020. As directed by the amendment: claims 20 has been amended. Thus, claims 1-20 are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “fixed orifice flowmeter (pitot tube)”, ln 2 whereby “(pitot tube)” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "()"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). For the purpose of this Office Action claim 7 is interpreted as reciting --fixed orifice flowmeter--.
Claim 8 recites “wherein the electronic spirometer further comprises a display”, ln 1 it is unclear whether the monitor comprises a display screen and the electronic spirometer comprise a display that is separate and distinct or the “display” of claim 8 is further limiting the display screen of claim 1 to indicate whether respiratory rate and pressure are within a predetermined safe zone. For the purpose of this Office Action claim 8 is interpreted as –wherein the display screen further indicates whether respiratory rate and pressure are within a predetermined safe zone.--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-12, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman et al. (U.S. Pub. No. 2012/0302910; hereinafter: “Freeman”).
Regarding Claim 1, Freeman discloses a monitor for a bag valve mask (Fig. 1-12 comprising: an electronic spirometer [¶¶ 0006, 0048 0052-0053, 0063, 0216-0217, 0221-0222; Examiner notes: Freeman discloses a processor as an electronic that determines ventilation quality parameters used by the feedback unit that generates feedback including spirometry data.]; and 5a display screen (116; Fig. 1; ¶¶ 0055, 0093, 0097, 0100-0104).
Regarding Claim 2, Freeman discloses the monitor wherein the electronic spirometer is an inline spirometer [Fig. 2; Examiner notes: Freeman discloses an air flow sensor (204; Fig. 2) inline].
Regarding Claim 3, Freeman discloses the monitor further comprising the display screen having a touch screen (116; Fig. 1; ¶¶ 0055, 0093, 0097, 0100-0104).
Regarding Claim 7, Freeman discloses the monitor of claim 2 wherein the electronic spirometer is an inline spirometer (Fig. 2), shown above. As such, the inline spirometer electronic spirometer embodiment has been elected.  While, the recited: “wherein the out of line spirometer comprises variable orifice or fixed orifice flowmeter (pitot tube)”, ln 1-2 further limits a non-elected embodiment of “out of line spirometer”. As such, because the limitations only limit a non-elected embodiment they are not required. Examiner suggests Applicant recite the electronic spirometer is the out of line spirometer comprising variable orifice or fixed orifice flowmeter in claim 7 if Applicant wishes. 
Regarding Claim 8, Freeman discloses the monitor wherein the display screen further indicates whether respiratory rate and pressure are within a predetermined safe zone (¶¶ 0006, 0063-0069, 0173-0180).
Regarding Claim 9, Freeman discloses the monitor further comprising a non-transitory computer readable medium programmed for determining respiratory rate and pressure (Fig. 16; ¶¶ 0106-0111, 0153, 0215-0221).
Regarding Claim 10, Freeman discloses the monitor wherein the non-transitory computer readable medium is configured to communicate wirelessly with the electronic spirometer (¶¶ 0093, 0097, 0100-0104, 0108-0111, 0116).
Regarding Claim 11, Freeman discloses the monitor wherein the electronic spirometer is configured for use with a bag valve mask (BVM) (104, 212; Fig. 1-2; ¶¶ 0004, 0009-0010, 0099-0100, 0113-0114).

Regarding Claim 12, Freeman discloses a device comprising a mask (202, 724, Fig. 1-2, 7);  a self-inflating bag (104, 212; Fig. 1-2; ¶¶ 0004, 0009-0010, 0099-0100, 0113-0114); an electronic spirometer [¶¶ 0006, 0048 0052-0053, 0063, 0216-0217, 0221-0222; Examiner notes: Freeman discloses a processor as an electronic that determines ventilation quality parameters used by the feedback unit that generates feedback including spirometry data.]; and a display screen (116; Fig. 1; ¶¶ 0055, 0093, 0097, 0100-0104).
Regarding Claim 13, Freeman discloses the device wherein the electronic spirometer is an inline spirometer [Fig. 2; Examiner notes: Freeman discloses an air flow sensor (204; Fig. 2) inline].
Regarding Claim 14, Freeman discloses the device further comprising the display screen having a touch screen (116; Fig. 1; ¶¶ 0055, 0093, 0097, 0100-0104).
Regarding Claim 18, Freeman discloses the monitor of claim 13 wherein the electronic spirometer is an inline spirometer (Fig. 2), shown above. As such, the inline spirometer electronic spirometer embodiment has been elected.  While, the recited: “wherein the out of line spirometer comprises pitot tubes.”, ln 1 further limits a non-elected embodiment of “out of line spirometer”. As such, because the limitations only limit a non-elected embodiment they are not required. Examiner suggests Applicant recite the electronic spirometer is the out of line spirometer comprising variable orifice or fixed orifice flowmeter in claim 18 if Applicant wishes. 
Regarding Claim 19, Freeman discloses the device further comprising a non-transitory computer readable medium programmed for determining respiratory rate and pressure (Fig. 16; ¶¶ 0106-0111, 0153, 0215-0221).
Regarding Claim 20, Freeman discloses the device wherein the non-transitory computer readable medium is configured to communicate wirelessly with the electronic spirometer (¶¶ 0093, 0097, 0100-0104, 0108-0111, 0116).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman as applied to claims 1 and 12, respectively, above, and further in view of Hemnes et al. (U.S. Pub. No. 2012/0302908; “Hemnes”).
Regarding Claim 4, Freedman discloses the monitor of claim 1, shown above. 
Freedman does not specifically disclose the monitor wherein the electronic spirometer comprises a bi-directional digital turbine.
Hemnes teaches an electronic spirometer comprising a bi-directional digital turbine (104; Fig. 1; ¶¶ 0018, 0095-0096) for the purpose of providing a flow meter that captures inhalation flow and exhalation flow (¶¶ 0018, 0095-0096).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the electronic spirometer of monitor of Freedman to include the electronic spirometer comprising the bi-directional digital turbine as taught by Hemnes for the purpose of providing a flow meter that captures inhalation flow and exhalation flow (See Hemnes: ¶¶ 0018, 0095-0096).
Regarding Claim 5, the modified device of Freedman discloses the monitor of claim 4, wherein the bi-directional digital turbine comprises volume, pressure, and respiratory rate alarms (See Freedman: ¶¶ 0006, 0020-0035, 0044, 0063-0069, 0184-0185, 0189-0192, 0202, 0205; Claim 1; Examiner notes: Freedman discloses providing audible and/or visual prompt feedback to alert the user regarding the volume, pressure, and respiratory rate.). 
Regarding Claim 6, the modified device of Freedman discloses the monitor of claim 4, shown above. 
While the modified device of Freedman discloses the bi-directional digital turbine as shown above, the modified device of Freedman does not explicitly disclose the bi-directional digital turbine is configured to prevent volutrauma/barotrauma and hypoxia. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art that the bi-directional digital turbine of the modified device of Freedman is configured to prevent volutrauma/barotrauma and hypoxia because Applicant has not disclosed the bi-directional digital turbine comprising any specific structure that provides an advantage, is used for a particular purpose, or solves the stated problem. One of ordinary skill in the art, furthermore, would have expected the bi-directional digital turbine of the modified device of Freedman, and Applicant’s the bi-directional digital turbine, to perform equally well because both mechanisms perform the same function of providing a flow meter that captures inhalation flow and exhalation flow.
Therefore, it would have been prima facie obvious that the bi-directional digital turbine of the modified device of Freedman is configured to prevent volutrauma/barotrauma and hypoxia as specified in claim 6 because Applicant’s bi-directional digital turbine lacks any specific structure to achieve the desired prevention of  volutrauma/barotrauma and hypoxia and thus fails to patentably distinguish over the modified device of Freedman.

Regarding Claim 15, Freedman discloses the device of claim 12, shown above.
Freedman does not specifically disclose the device wherein the electronic spirometer comprises a bi-directional digital turbine.
Hemnes teaches an electronic spirometer comprising a bi-directional digital turbine (104; Fig. 1; ¶¶ 0018, 0095-0096) for the purpose of providing a flow meter that captures inhalation flow and exhalation flow (¶¶ 0018, 0095-0096).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the electronic spirometer of the device of Freedman to include the electronic spirometer comprising the bi-directional digital turbine as taught by Hemnes for the purpose of providing a flow meter that captures inhalation flow and exhalation flow (See Hemnes: ¶¶ 0018, 0095-0096).
Regarding Claim 16, the modified device of Freedman discloses the device of claim 15, wherein the bi-directional digital turbine comprises volume, pressure, and respiratory rate alarms (See Freedman: ¶¶ 0006, 0020-0035, 0044, 0063-0069, 0184-0185, 0189-0192, 0202, 0205; Claim 1; Examiner notes: Freedman discloses providing audible and/or visual prompt feedback to alert the user regarding the volume, pressure, and respiratory rate.). 
Regarding Claim 17, the modified device of Freedman discloses the device of claim 15, shown above. 
While the modified device of Freedman discloses the bi-directional digital turbine as shown above, the modified device of Freedman does not explicitly disclose the bi-directional digital turbine is configured to prevent volutrauma/barotrauma and hypoxia. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art that the bi-directional digital turbine of the modified device of Freedman is configured to prevent volutrauma/barotrauma and hypoxia because Applicant has not disclosed the bi-directional digital turbine comprising any specific structure that provides an advantage, is used for a particular purpose, or solves the stated problem. One of ordinary skill in the art, furthermore, would have expected the bi-directional digital turbine of the modified device of Freedman, and Applicant’s the bi-directional digital turbine, to perform equally well because both mechanisms perform the same function of providing a flow meter that captures inhalation flow and exhalation flow.
Therefore, it would have been prima facie obvious that the bi-directional digital turbine of the modified device of Freedman is configured to prevent volutrauma/barotrauma and hypoxia as specified in claim 6 because Applicant’s bi-directional digital turbine lacks any specific structure to achieve the desired prevention of  volutrauma/barotrauma and hypoxia and thus fails to patentably distinguish over the modified device of Freedman.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Wolf et al. (U.S. Patent No. 5,518,002), Williams (U.S. Patent No. 9,604,022), Parker (U.S. Patent No. 7,172,557), Lazer et al. (U.S. Pub. No. 2010/0286548), and Kroupa et al. (U.S. Pub. No. 2008/0053445) disclose a spirometer with a display that has not yet been claimed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785